DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Sepic converter” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 9, the claim recites “wherein the first circuit and the second circuit are configured to” but does not recite how the first and second circuit are configured, and thus it is not possible to ascertain the scope of the claim. Therefore, claim 9 is indefinite. The remaining claims (10-17) are dependent from claim 9 and are therefore rejected for the same reasons as independent claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEONG (US 2017/0302176).
	Regarding claim 1, LEONG discloses a circuit (¶ 0020-0024) comprising: 
 	a high side capacitor (for Zeta: C1, Figs. 1d and 4; for Sepic: C1, Figs. 1b and 2) and a low side capacitor (for Zeta: C2, Figs. 1d and 4; for Sepic: C2, C2, Figs. 1b and 2); 
 	a primary side including a first input element (for Zeta: connection to 102, Figs. 1d and 4; for Sepic: connection to 102, Figs. 1b and 2), a first output element (for Zeta: connection between C1 and L1, Figs. 1d and 4; for Sepic: connection between L1 and C1, Figs. 1b and 2), a first reference element (for Zeta: connection between S1 and L1, Figs. 1d and 4; for Sepic: connection between 102 and S1/C2, Figs. 1b and 2), wherein the primary side configured to receive an input voltage at the first input element (for Zeta: Vin received at 102, Figs. 1d and 4; for Sepic: Vin received at 102, Figs. 1b and 2); and 
 	a secondary side, including a second input element (for Zeta: connection between C1 and S2, Figs. 1d and 4; for Sepic: connection between C1 and L2, Figs. 1b and 2), a second output element (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) and a second reference element (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2), 
 	wherein the low side capacitor (C2, Figs. 1d and 4; for Sepic: C2, Figs. 1b and 2) is positioned in series between the first reference element (for Zeta: connection between S1 and L1, Figs. 1d and 4; for Sepic: connection between 102 and S1/C2, Figs. 1b and 2) and the second reference element (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2), 

 	wherein the secondary side is configured to supply power to a load (106, Figs. 1d and 4; for Sepic: 106, Figs. 1b and 2) coupled between the second output element (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) and the second reference element (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2).
	Regarding claim 2, LEONG discloses the first side and the second side form a Zeta converter (¶ 0023-0024, 0037).
	Regarding claim 5, LEONG discloses the first side and the second side form a Sepic converter (¶ 0020-0022, 0028).
 	Regarding claim 6, LEONG discloses the first side is configured to receive a first drive signal and the second side is configured to receive a second drive signal, wherein the first drive signal and the first drive signal is controlled by one or more processors (¶ 0052).
 	Regarding claim 7, LEONG discloses the one or more processors control the first drive signal and the second drive signal to cause the circuit to transfer power from the load to the first input element (¶ 0017).
 	Regarding claim 8, LEONG discloses the first capacitor and the second capacitor have approximately the same characteristics (¶ 0027).
	Regarding claim 18, LEONG discloses a method comprising: 

 	supplying, by the circuit, an output voltage between an output element of the circuit (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) and a second reference element of the circuit (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2), 
 	wherein the first reference element (for Zeta: connection between S1 and L1, Figs. 1d and 4; for Sepic: connection between 102 and S1/C2, Figs. 1b and 2) and the second reference element (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2) are electrically connected by a low side capacitor (for Zeta: C2, Figs. 1d and 4; for Sepic: C2, C2, Figs. 1b and 2) configured to isolate the first reference element from the second reference element (as shown in Figs. 1, 2, and 4), and 
 	coupling, by the circuit, power from the input element (for Zeta: connection to 102, Figs. 1d and 4; for Sepic: connection to 102, Figs. 1b and 2) to the output element (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) via a coupling capacitor (for Zeta: C1, Figs. 1d and 4; for Sepic: C1, Figs. 1b and 2).
 	Regarding claim 19, LEONG discloses receiving, by the circuit, a first drive signal to a first portion of the circuit, wherein the first portion of the circuit comprises the input element; and receiving, by the circuit, a second drive signal to a second portion of the circuit, wherein the second portion of the circuit comprises the output element, wherein the first drive signal and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEONG as applied to claims 1-2, 5-8, and 18-19 above, and further in view of KIM (US 2015/0097507).
 	Regarding claim 3, LEONG discloses the circuit as applied to claim 2 but fails to disclose the first side comprises an N-channel metal oxide semiconductor field effect transistor (MOSFET) and an inductor, wherein: the drain of the MOSFET comprises the first input element, the source of the MOSFET comprises the first output element, and the inductor is positioned in series between the first output element and the first reference element. KIM discloses the first side comprises an N-channel metal oxide semiconductor field effect transistor (MOSFET) (Q2, Fig. 3) and an inductor (L2), wherein: the drain of the MOSFET comprises the first input element (drain is shown connected to C3 and R1), the source of the MOSFET comprises the first output element (source is shown connected to L2 and C2), and the inductor is positioned in series between the first output element and the first reference element (L2 is in series with first output element and reference element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first side circuit as recited in order to provide a converter capable of bidirectional voltage boosting or reduction with high efficiency (KIM, ¶ 0007) and as a matter of obvious engineering choice. 
	Regarding claim 4, LEONG discloses the circuit as applied to claim 2 and further discloses the second side comprises an N-channel metal oxide semiconductor field effect transistor (MOSFET) (S2, Fig. 1d), and an inductor (L2), wherein: the drain of the MOSFET comprises the second input element (drain is connected to C1), the source of the MOSFET .
Claims 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICCARD (US 2010/0117593) in view of LEONG.
 	Regarding claim 9, PICCARD discloses a system (¶ 0011-0020) comprising: 
 	a first circuit (one of 18, Figs. 1 and 2), including: 
 	a first primary side (comprising at least 28, Fig. 2) including a first input element (high side connection from 14 to 28), a first output element (comprising at least 32), a first reference element (low side connection from 14 to 18), wherein the primary side is configured to receive a first input voltage at the first input element (voltage is received from 14); 
 	a first secondary side (comprising at least 30, Fig. 2), including a second input element (comprising at least 34), a second output element (high side connection between 30 and 36) and a second reference element (low side connection between 30 and 36), and 
 	a second circuit (one of 18, Figs. 1 and 2), including: 
 	a second primary side (comprising at least 28, Fig. 2) including a third input element (high side connection from 14 to 28), a third output element (comprising at least 32), a third 
 	a second secondary side (comprising at least 30, Fig. 2), including a fourth input element (comprising at least 34), and a fourth output element (high side connection between 30 and 36), 
 	wherein the second output element is connected to the fourth output element (as shown in Fig. 1, the outputs of converters 18 are connected to each other) and
 	wherein the first input element is connected to the third reference element (as shown in Fig. 1).
 	PICCARD fails to disclose the first and second circuits comprise high side and low side capacitors as recited. 
 	LEONG discloses a first circuit (Fig. 1b), including: 
 	a first high side capacitor (C1) and a first low side capacitor (C2); 
 	a first primary side including a first input element (connection between 102 and L1), a first output element (connection between S1 and C1), a first reference element (low side connection between 102 and S1), wherein the primary side is configured to receive a first input voltage at the first input element (input voltage from Vin); 
 	a first secondary side, including a second input element (connection between C1 and L2), a second output element (connection between S2 and 104) and a second reference element (connection between C2 and L2), 
 	wherein the first low side capacitor is positioned in series between the first reference element and the second reference element (as shown in Fig. 1b), 

 	Substituting the circuit of 1b of LEONG, which is a converter, for each of the first and second circuits of PICCARD, which are also converters, would provide the first and second circuits as recited, and would also provide the second low side capacitor configured to clamp the second input voltage to the first input voltage.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the capacitors and first and second circuits as recited in order to provide an isolating power converter topology that does not use transformers and therefore allows for power converters of high density (LEONG, ¶ 0017). 
 	Regarding claim 10, PICCARD as modified by LEONG teaches the first reference element is connected to a reference voltage (LEONG, first reference element is the low side connection between 102 and S1 as described above and it is therefore connected to a reference voltage from Vin).
 	Regarding claim 11, PICCARD as modified by LEONG teaches the second low side capacitor is configured to clamp the second input voltage to the sum of input voltages between the second reference element and the reference voltage (as described above, substituting the circuit of 1b of LEONG for each of the first and second circuits of PICCARD would provide the second low side capacitor configured to clamp the second input voltage as recited).
 	Regarding claim 12, PICCARD as modified by LEONG teaches a controller configured to control the operation of the first circuit and the second circuit (PICCARD, 40, Fig. 1; LEONG, ¶ 0052).
Regarding claim 13, PICCARD as modified by LEONG teaches the controller causes the first circuit and the second circuit to transfer power from the second output element and fourth output element load to the first input element and the second input element (PICCARD, ¶ 0020; LEONG, ¶ 0017).
 	Regarding claim 14, PICCARD discloses a first battery cell connected between the first input element and the first reference element; a second battery cell connected between the third input element and the third reference element (see battery cells 14 in Fig. 1), and wherein the controller is further configured to control the operation of the first circuit and the second circuit such that a charge level of the first battery cell remains approximately equal to a charge level of the second battery cell (¶ 0019-0020, 0024).
 	Regarding claim 15, PICCARD as modified by LEONG teaches the system as applied to claim 12 but fails to teach sensing circuitry, operatively coupled to the controller, wherein the sensing circuitry is configured to monitor one or more parameters of the first circuit and the second circuit and communicate the status of the one or more parameters to the controller. LEONG further discloses sensing circuitry, operatively coupled to the controller, wherein the sensing circuitry is configured to monitor one or more parameters of the first circuit and the second circuit and communicate the status of the one or more parameters to the controller (¶ 0046-0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sensing circuitry in order to implement zero voltage switching and therefore improve converter efficiency. 
 	Regarding claim 16, PICCARD discloses protection circuitry configured to protect the system from one or more faults, including overvoltage, overcurrent, and over-temperature (¶ 0019-0020).
Regarding claim 17, PICCARD as modified by LEONG discloses the first high side capacitor and second high side capacitor are configured to each operate as a flying capacitor (LEONG, ¶ 0027).
 	Regarding claim 18, PICCARD discloses a method (¶ 0011-0020) comprising: 
 	receiving, by a circuit (18, Figs. 1 and 2), an input voltage (14, Fig. 1) applied between an input element of the circuit (high side connection between 14 and 18 in Fig. 1) and a first reference element of the circuit (low side connection between 14 and 18 in Fig. 1); 
 	supplying, by the circuit, an output voltage between an output element of the circuit (high side connection of 30 connected to 36 in Fig. 2) and a second reference element of the circuit (low side connection of 30 to 36 in Fig. 2).
 	PICCARD fails to disclose a low side capacitor and a coupling capacitor as recited. 
 	LEONG discloses receiving, by a circuit, an input voltage (Vin, Figs. 1, 2, and 4) applied between an input element of the circuit (for Zeta: connection to 102, Figs. 1d and 4; for Sepic: connection to 102, Figs. 1b and 2) and a first reference element of the circuit (for Zeta: connection between S1 and L1, Figs. 1d and 4; for Sepic: connection between 102 and S1/C2, Figs. 1b and 2); 
 	supplying, by the circuit, an output voltage between an output element of the circuit (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) and a second reference element of the circuit (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between C2 and L3, Figs. 1b and 2), 
 	wherein the first reference element (for Zeta: connection between S1 and L1, Figs. 1d and 4; for Sepic: connection between 102 and S1/C2, Figs. 1b and 2) and the second reference element (for Zeta: connection between C2 and S2, Figs. 1d and 4; for Sepic: connection between 
 	coupling, by the circuit, power from the input element (for Zeta: connection to 102, Figs. 1d and 4; for Sepic: connection to 102, Figs. 1b and 2) to the output element (for Zeta: connection between L2 and 104, Figs. 1d and 4; for Sepic: connection between S2 and 104, Figs. 1b and 2) via a coupling capacitor (for Zeta: C1, Figs. 1d and 4; for Sepic: C1, Figs. 1b and 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the capacitors and the circuit as recited in order to provide an isolating power converter topology that does not use transformers and therefore allows for power converters of high density (LEONG, ¶ 0017). 
 	Regarding claim 20, PICCARD as modified by LEONG teaches the method as applied to claim 18 but fails to disclose the circuit is a first circuit and the input voltage is a first input voltage, the method further comprising; clamping, by the low side capacitor, the first reference element to a second input voltage of a second circuit. However, substituting the circuit of 1b/1d of LEONG, which is a converter, for each of the circuits 18 of PICCARD, which are also converters, would provide the first and second circuits as recited, and would also provide the low side capacitor configured to clamp the first reference element to the second input voltage as recited.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the capacitors and first and second circuits as recited in order to provide an isolating power converter topology that does not use transformers and therefore allows for power converters of high density (LEONG, ¶ 0017). 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022